Name: Commission Implementing Regulation (EU) 2016/1668 of 15 September 2016 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 September 2016 under the tariff quotas opened by Regulation (EC) No 1385/2007 in the poultrymeat sector
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  agricultural policy;  animal product
 Date Published: nan

 16.9.2016 EN Official Journal of the European Union L 249/31 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1668 of 15 September 2016 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 September 2016 under the tariff quotas opened by Regulation (EC) No 1385/2007 in the poultrymeat sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 1385/2007 (2) opened annual tariff quotas for imports of poultrymeat products. (2) The quantities covered by the applications for import licences lodged from 1 to 7 September 2016 for the subperiod from 1 October to 31 December 2016 exceed those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by the applications for import licences lodged under Regulation (EC) No 1385/2007 for the subperiod from 1 October to 31 December 2016 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat (OJ L 309, 27.11.2007, p. 47). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX Order No Allocation coefficient  applications lodged for the subperiod from 1 October to 31 December 2016 (%) 09.4410 0,152133 09.4411 0,153652 09.4412 0,157135 09.4420 0,161564 09.4421  09.4422 0,159085